          Case 1:20-cv-04539-CM Document 37 Filed 09/21/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



 Perry Street Software, Inc.,

                Plaintiff,
                                                          Civil Action No. 1:20-cv-04539
                v.

 Jedi Technologies, Inc.,

                Defendant.




     NOTICE OF MOTION TO COMPEL ARBITRATION AND STAY THE CASE

       PLEASE TAKE NOTICE that Plaintiff Perry Street Software, Inc. (“Perry”), upon the

accompanying Memorandum of Law and declarations and exhibits attached thereto, will, and

hereby does, move this Court, before the Honorable Chief Judge Colleen McMahon, U.S.D.J., at

the United State District Court for the Southern District of New York, Daniel Patrick Moynihan

United States Courthouse, 500 Pearl Street, Courtroom 24A, New York, New York 10007, at a

date and time to be set by the Court, for an Order pursuant to the Federal Arbitration Act, 9 U.S.C.

§ 1 et seq., compelling Defendant Jedi Technologies. Inc. to arbitrate its claims against Perry in

this action, to stay this action pending completion of the arbitration proceedings, and awarding

Perry such further relief as the Court may deem just and proper.




                                                 1
          Case 1:20-cv-04539-CM Document 37 Filed 09/21/20 Page 2 of 2




Dated: September 21, 2020                  Respectfully submitted,



                                           STEVEN CALLAHAN*
                                            scallahan@ccrglaw.com
                                           BRETT CHARHON
                                            New York State Bar No. 4770731
                                            bcharhon@ccrglaw.com
                                           MITCHELL SIBLEY*
                                            msibley@ccrglaw.com
                                           CHARHON CALLAHAN
                                           ROBSON & GARZA, PLLC
                                           3333 Lee Parkway, Suite 460
                                           Dallas, Texas 75219
                                           Telephone: (214) 521-6400
                                           Telecopier: (214) 764-8392

                                           *Admitted pro hac vice

                                           Counsel for Plaintiff Perry Street Software, Inc.


                               CERTIFICATE OF SERVICE

      The undersigned certifies that he met and conferred with Jedi’s counsel by telephone on
September 4, 2020, and that Jedi is opposed to the relief requested in the foregoing motion.




                                           STEVEN CALLAHAN



                               CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed on September 21, 2020
using the Court’s ECF system which will send a Notice of Electronic Filing to Jedi’s counsel of
record.




                                           STEVEN CALLAHAN




                                              2
